                   CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 1 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            _         District of Minnesota

                West Publishing Corporation                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.          18-CV-01445 (DSD/ECW)
                                                                              )
                  LegalEase Solutions, LLC                                    )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To:                                                  Keeper of Records of ROSS Intelligence, Inc.

                                                       (Name of person to whom this subpoena is directed)


          Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:        West Publishing Corporation c/o Manatt, Phelps &                         Date and Time:          06/28/2019, 5:00 PM EST
                Phillips, LLP, 177 Huntington Avenue, Suite 1700
                Boston, MA 02115

           Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        06/14/2019
                                  CLERK OF COURT
                                                                                           OR
                                                                                                                   /s/ Scott T. Lashway
                                           Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 2 of 19


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                 I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                 I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 3 of 19


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 4 of 19




                              SCHEDULE A
           TO SUBPOENA DUCES TECUM TO ROSS INTELLIGENCE, INC.

       You are instructed to produce the following documents in accordance with the Federal

Rules of Civil Procedure and the Definitions and Instructions included below.

                              REQUESTS FOR PRODUCTION

Request for Production No. 1

       Any and all documents and communications with LegalEase, its affiliates, and its

contractors, including but not limited to, Morae Global, Clutch Group, Kelly Services, and

LegalEase India.

Request for Production No. 2

       Any and all documents and communications concerning LegalEase’s provision (either

directly or indirectly) of Westlaw information and information derived therefrom to ROSS,

including but not limited to headnotes, notes of decision, and the West Key Number system.

Request for Production No. 3

       Any and all documents and communications concerning ROSS’s relationship and

dealings with LegalEase.

Request for Production No. 4

       Any and all documents and communications concerning ROSS’s agreements with

LegalEase pursuant to which LegalEase performed services or provided goods to ROSS,

including, but not limited to: (i) the Master Services Agreement and Statement of Work

between LegalEase on the one hand and ROSS on the other hand, dated October 15, 2015; (ii)

the “Statement of Work II for ROSS Bulk Memos” entered into between LegalEase on the one

hand and ROSS on the other hand dated September 15, 2017; (iii) the “Statement of Work for

ROSS Variation” entered into between LegalEase on the one hand and ROSS on the other hand
       CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 5 of 19




dated November 10, 2017; and (iv) the “Statement of Work for ROSS Classifier” entered into

between LegalEase on the one hand and ROSS on the other hand dated December 26, 2017.

                                           DEFINITIONS

        The following definitions apply to the Requests:

        1.      The term “LegalEase” means LegalEase Solutions, LLC, the defendant and

counterclaim-plaintiff in this Litigation, and any of its owners, partners, directors, employees,

attorneys, agents, representatives, and any other persons acting for it or on its behalf.

        2.      The term “ROSS” means ROSS Intelligence, LLC, and its owners, partners,

directors, subsidiaries, parents, affiliated entities, past or present, as well as any person or entity

acting on behalf of ROSS Intelligence, LLC, past or present, including each of such person’s or

entity’s owners, partners, directors, employees, contractors, attorneys, agents, or representatives.

        3.      The term “Morae Global” refers to Morae Global Corporation (formerly doing

business as Clutch Group, LLC), and its owners, partners, directors, subsidiaries, parents,

affiliated entities, past or present, as well as any person or entity acting on behalf of Morae

Global Corporation, past or present, including each of such person’s or entity’s owners, partners,

directors, employees, contractors, attorneys, agents, or representatives.

        4.      The term “Clutch Group” refers to Clutch Group, LLC, and its owners, partners,

directors, subsidiaries, parents, affiliated entities, past or present, as well as any person or entity

acting on behalf of Clutch Group, LLC, past or present, including each of such person’s or

entity’s owners, partners, directors, employees, contractors, attorneys, agents, or representatives.

        5.      The term “Kelly Services” refers to Kelly Services, Inc., and its owners, partners,

directors, subsidiaries, parents, affiliated entities, past or present, as well as any person or entity
       CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 6 of 19




acting on behalf of Kelly Services, Inc., past or present, including each of such person’s or

entity’s owners, partners, directors, employees, contractors, attorneys, agents, or representatives.

        6.      The term “LegalEase India” refers to LegalEase Solutions India PVT. LTD., and

its owners, partners, directors, subsidiaries, parents, affiliated entities, past or present, as well as

any person or entity acting on behalf of LegalEase Solutions India PVT. LTD., past or present,

including each of such person’s or entity’s owners, partners, directors, employees, contractors,

attorneys, agents, or representatives.

        7.      The term “communication(s)” means the transmittal of information in the form of

facts, opinions, ideas, inquiries, or otherwise.

        8.      The term “concerning” means referring to, describing, offering evidence of, or

constituting.

        9.      The term “documents” means any document or ESI, including writings, drawings,

graphs, charts, photographs, sound recordings, images and other data or data compilations stored

in any medium from which information can be obtained either directly or, if necessary, after

translation by the responding party into a reasonably usable form. An earlier draft is a separate

document within the meaning of this term. For avoidance of doubt, a request for “documents”

herein includes communications, as that term is defined herein.

        10.     The term “litigation” means the above-captioned action, 18-CV-01445, pending

in the United States District Court for the District of Minnesota.

                                          INSTRUCTIONS

        1.      In accordance with the applicable Federal Rules of Civil Procedure, these

Requests call for the production of all responsive documents within your possession, custody, or
       CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 7 of 19




control, even if any such documents are not within your actual possession or the possession of

your agents or attorneys.

       2.      If any document request herein is deemed to call for disclosure of proprietary

data, West’s counsel is prepared to receive such data pursuant to the Protective Order entered in

this action, a copy of which is attached hereto as Exhibit A.

       3.      If documents have been lost or destroyed, the documents so lost or destroyed shall

be identified by author, date, subject matter, date of loss or destruction and, if destroyed, the

reason for such destruction.

       4.      If any document responsive to any of these Requests is claimed to be privileged,

or otherwise protected from discovery, then pursuant to Fed. R. Civ. P. 26(b)(5), that claim shall

be made in writing and such writing shall describe the nature of the documents, communication,

or things not produced or disclosed in a manner that will enable West to assess the applicability

of the privilege or protection. The following information shall be provided in the response or the

objection to the document:

               a.      the type of document, e.g., letter or memorandum;

               b.      general subject matter of the document;

               c.      the date of the document; and

               d.      such other information as is sufficient to identify the document, including,

where appropriate, the author, addressees, and any other recipients of the document.

       5.      If a request is silent as to the time period for which production of documents or

other things is sought, production shall be made of all documents originated in whole or in part

and of all things within your possession, custody or control at any time through the date of

production.
       CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 8 of 19




        6.      These Requests shall be deemed continuing to the fullest extent permitted by the

Federal Rules of Civil Procedure, so that you are required to make further and supplemental

production if you obtain additional responsive documents between the time of initial production

and the time of trial.

        7.      Pursuant to the Federal Rules of Civil Procedure, production of all responsive

documents or things shall be as they are kept in the usual course of business or said documents or

things shall be organized and labeled to correspond with the categories in the above document

requests.
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 9 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 10 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 11 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 12 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 13 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 14 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 15 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 16 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 17 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 18 of 19
CASE 0:18-cv-01445-DSD-ECW Doc. 65-1 Filed 09/24/19 Page 19 of 19
